Citation Nr: 9918408	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of an April 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.  Jurisdiction over the claims folder was 
subsequently transferred to the VA Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The claims 
folder was forwarded to the Board in January 1999. 


REMAND

In a VA Form 9 submitted in October 1997, the veteran 
requested a hearing before a member of the Board at a local 
VA office.  Thereafter, he was scheduled for a hearing before 
a hearing officer at the M&ROC.  He has not been scheduled 
for a local hearing before a member of the Board, and his 
request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED to the M&ROC for the 
following:

The veteran should be scheduled for a 
travel Board hearing in accordance with 
the docket number of his appeal. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified by the 
M&ROC.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


